399 F.2d 635
Ernest Mathews O'NEAL, Appellant,v.UNITED STATES of America, Appellee.
No. 25107.
United States Court of Appeals Fifth Circuit.
Aug. 12, 1968.

Ernest M. O'Neal, prose.
Richard C. Chadwick, Asst. U.S. Atty., Savannah, Ga., Donald H. Fraser, U.S. Atty., for appellee.
Before JOHN R. BROWN, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
The appeal is dismissed as moot, because the appellant has been administratively accorded credit for his jail time, as authorized by this Court's decision in Putt v. United States, 5 Cir., 1968, 392 F.2d 64.


2
Dismissed.